UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 19, 2007 Whitestone REIT (Exact Name of Registrant as Specified in Its Charter) Hartman Commercial Properties REIT (Former Name of Registrant) Maryland 000-50256 76-0594970 (State or other jurisdiction of incorporation or (Commission File Number) (I.R.S. Employer organization) Identification No.) 2600 South Gessner, Suite 500 Houston, Texas77063 (Address of principal executive offices) (Zip Code) (713) 827-9595 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 19, 2007 Whitestone REIT issued a press release announcing that its Board of Trustees has approved a dividend of $0.15 per common share for the fourth quarter of 2007. The dividend is payable in three monthly payments of $.05 per share.Dividend payments will be made on or about the first day of January, February, and March, 2008. A copy of the press release is furnished herewith as Exhibit 99.1 to the Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release dated November 19, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Whitestone REIT Dated:November 19, 2007 By: /s/ David K. Holeman Name: David K. Holeman Title: Chief Financial Officer
